


110 HR 5564 IH: Jenny’s Law
U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5564
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2008
			Mr. Shadegg (for
			 himself, Mr. Moore of Kansas,
			 Mr. Poe, Mr. Bachus, and Mr.
			 Fossella) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to exclude an
		  individual who has been convicted of committing certain sex offenses from
		  receiving certain burial-related benefits and funeral honors which are
		  otherwise available to certain veterans, members of the Armed Forces, and
		  related individuals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as Jenny’s Law.
		2.Exclusion of
			 persons convicted of committing certain sex offenses from receiving certain
			 burial-related benefits and funeral honors
			(a)Prohibition
			 against interment or memorialization in National Cemetary Administration,
			 Arlington National Cemetary, and certain state veterans’ cemetaries, and
			 termination of provision of Presidential memorial certificate, flag, and
			 headstone or markerSection
			 2411(b) of title 38, United States Code, is amended by adding at the end the
			 following new paragraph:
				
					(4)A person who is classified as a tier III
				sex offender under the Sex Offender Registration and Notification
				Act.
					.
			(b)Rule of
			 constructionNothing in this Act shall be construed to terminate
			 any benefit available to any person except those benefits specifically
			 terminated by the amendment made by subsection (a).
			(c)Effective
			 DateThe amendment made by
			 subsection (a) shall apply with respect to interments and memorializations that
			 occur on or after the date of the enactment of this Act.
			3.Constitutional
			 authorityThe constitutional
			 authority on which this Act rests is the power of Congress to make rules for
			 the government and regulation of the land and naval forces, as enumerated in
			 article I, section 8, clause 14 of the United States Constitution.
		
